NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-20 is the recitation of a polyolefin foam having a light transmittance of about 10% to about 50% according to JIS K 7361-1.
The closest prior art is as follows: (1) Pugh et al. (GB 2426006); (2) Funjnaga (JP 2008-056863A); (3) Kazuma et al. (JP 2014-189658A); and (4) Pérez-Tamarit et al., “Efficient prediction of cell size in solid polymeric foams by numerically solving the diffusion approximation of light scattering equation,” Colloids and Surfaces A, 534 (2017) 130-137 Because JP 2008-056863A and JP 2014-189658A are in Japanese, the machine-translated English equivalents are cited below and are attached. 
Pugh et al. (GB 2426006) teach a polymeric sheet formed using a polyolefin such as low density polyethylene (LDPE) and ethylene vinyl acetate. The LDPE and ethylene vinyl acetate are mixed with azodicarbonamide having a particle diameter of 2 to 20 microns. See page 8. This overlaps the range of instant claims 12 and 16. The mixture is extruded, crosslinked, and then expanded to form a foamed sheet. In an Example the foam has a gauge of 5 mm (see page 9, line 4). 
Pugh et al. fail to disclose the basis weight, L color value, or light transmittance of the foamed sheet. Pugh further fails to disclose at what pressure the sheet is extruded. Thus, there is no reason that the extruded sheet would necessarily have the light transmittance as required by instant claims 1 and 12. 
Funinaga teaches a polypropylene-based resin foam sheet (¶1). The foamed sheet has a basis weight of 0.15 to 0.40 kg/m2, which is equivalent to 0.00021 to 0.000568 lb/in2. See ¶10. The total light transmittance, measured by JIS K 7631-1, of the foam sheet is preferably more than 60%. See ¶13. 
The light transmittance of the foams of Fujinaga is outside the range required by instant claim 1 and instant claim 12. 
Kazuma et al. teach a polyolefin resin foam sheet for light shielding. The foamed sheet has a total light transmittance, as measured by JIS K 7361-1 of from 0 to 1%. See ¶20. The foams have an average cell diameter of from 0.02 to 0.17 mm, which is from 20 to 170 microns. 
The total light transmittance of Kazuma is outside the range required by the instantly claimed invention. It would not have been obvious, based on the teachings of Kazuma, to produce a foam having the light transmittance required by the instantly claimed invention. 
Pérez-Tamarit et al., “Efficient prediction of cell size in solid polymeric foams by numerically solving the diffusion approximation of light scattering equation,” Colloids and Surfaces A, 534 (2017) 130-137.
Pérez-Tamarit et al. disclose foams, including polyethylene foams have cell sizes of from 250 to 850 µm (see page 131, column 2, Section 2.1 Materials). As shown in Table 1 on page 131, the polyethylene foams have a cell size of from 370 ± 80 microns (PE-1) or 340 ± 80 microns (PE-2). Pérez-Tamarit et al. teach transmitted intensity of the foams. See page 132.
Pérez-Tamarit et al. fail to teach that the foams have a light transmittance of 10 to 50% as measured by JIS K 7361-1. Pérez-Tamarit et al. further fail to teach the basis weight, L color solid value, or cell wall thickness to gauge ratio as required by instant claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766